383 F.2d 988
John F. TINKER and Mary Beth Tinker, Minors, by Their Father and Next Friend, Leonard Tinker, and Christopher Eckhardt, Minor, by His Father and Next Friend, William Eckhardt, Appellants,v.The DES MOINES INDEPENDENT COMMUNITY SCHOOL DISTRICT et al., Appellees.
No. 18642.
United States Court of Appeals Eighth Circuit.
November 3, 1967.

Appeal from the United States District Court for the Southern District of Iowa; Roy L. Stephenson, Chief Judge.
Dan L. Johnston, Jesse, LeTourneau & Johnston, Des Moines, Iowa, for appellants.
Allan A. Herrick and Philip C. Lovrien, of Herrick, Langdon, Sandblom & Belin, Des Moines, Iowa, for appellee; Herschel G. Langdon and Richard G. Langdon, Des Moines, Iowa, on the brief.
Before VOGEL, Chief Judge, and VAN OOSTERHOUT, MATTHES, BLACKMUN, MEHAFFY, GIBSON, LAY and HEANEY, Circuit Judges, sitting en banc.
PER CURIAM.


1
This is an appeal from a judgment entered September 1, 1966, by the United States District Court for the Southern District of Iowa, Central Division, dismissing plaintiffs' complaint, based upon 42 U.S.C.A. § 1983, seeking an injunction and nominal damages against defendants, the Des Moines Independent Community School District, the individual members of its Board of Directors, its superintendent and various principals and teachers thereof, for suspending plaintiffs from school for wearing arm bands protesting the Viet Nam war, in violation of a school regulation promulgated by administrative officials of the School District proscribing the wearing of such arm bands. 258 F. Supp. 971. Following argument before a regular panel of this court, the case was reargued and submitted to the court en banc.


2
The judgment below is affirmed by an equally divided court.